        Case
        Case l:18-cv-10225-MLW
              1:18-cv-10225-MLW Document
                                Document 176
                                         180 Filed
                                             Filed11/07/18
                                                   11/08/18 Page
                                                            Page11of
                                                                  of31



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individuallyand on behalf of all others
similarly situated,
                                                     No. l:18-cv-10225-MLW
                 Plaintiffs-Petitioners,




KIRSTJEN M. NIELSEN, et al.,

                 Defendants-Respondents.


                                           JOINT REPORT


        This Court has ordered the parties to confer and report, by November 7, 2018, whether
they have agreed to settle this case or to jointly request that itbe stayed.
        The parties met and conferred on November 6,2018 and continue to discuss potential
settlement. The parties have exchanged proposals and continue to discuss those proposals. The
parties have not yet reached an agreement to settle this case or to jointly request that it be stayed.
The parties will continue to meet and confer regarding settlement and will update this Court as
required.

            Respectfully submitted this 7th day ofNovember, 2018.


      Counselfor the Respondents                     Counselfor the Petitioners

      JOSEPH H. HUNT                                 /s/ Kevin S. Prussia
      Assistant Attorney General                     Kevin S. Prussia (BBC # 666813)
                                                     Michaela P. Sewall (BBC # 683182)
      WILLIAM C. PEACHEY                             Jonathan A. Cox (BBC # 687810)
      Director                                       Stephen Provaz^                ^^                   e. in
                                                           p
